                   Case 21-50221-KBO                  Doc 10        Filed 08/16/21           Page 1 of 2




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE
    In re:                                                                      Chapter 7

    BAYOU STEEL BD HOLDINGS, LLC, et al.,1                                      Case No. 19-12153 (KBO)

                                     Debtors.                                   (Jointly Administered)

    GEORGE L. MILLER, in his capacity as Chapter 7                              Adv. Proc. No. 21-50221 (KBO)
    Trustee of BAYOU STEEL BD HOLDINGS, L.L.C.,
    et al.,

                                    Plaintiff,

    vs.
                                                                                  Ref. Docket No. 8
    R&R EXPRESS, INC.,

                                    Defendant.

ORDER APPROVING STIPULATION REGARDING APPOINTMENT OF MEDIATOR

                    Upon consideration of the Stipulation Regarding Appointment of Mediator (the

“Stipulation”) filed by the Chapter 7 Trustee and the Defendant; and the Court having reviewed

the Stipulation, a copy of which is attached hereto as Exhibit 1; and good cause appearing for

the relief requested therein, it is hereby ORDERED THAT:

             1.     The Stipulation, attached hereto as Exhibit 1, is approved in its entirety.

             2.     No later than sixty (60) days following entry of this Order, either:

                    a. the Mediator must file a status report regarding the status or outcome of
                       mediation (or sooner if the Parties reach a resolution), which status report may
                       indicate the Parties wish to continue mediation and will provide a date certain
                       by which a further status report will be filed with the Court; provided,
                       however, that if mediation is not successful, the Mediator will file a status
                       report so indicating within fourteen (14) days of such determination, and the
                       Parties will thereafter be obligated to comply with paragraph 2(b) of this
                       Order in promptly noticing a Rule 16 scheduling conference; or


1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, are
Bayou Steel BD Holdings, L.L.C., a Delaware limited liability company (1984), BD Bayou Steel Investment, LLC, a Delaware
limited liability company (1222), and BD LaPlace, LLC, a Delaware limited liability company (5783).



DOCS_DE:235154.1 13044/001
                 Case 21-50221-KBO         Doc 10      Filed 08/16/21     Page 2 of 2




                 b. the Parties must file a notice to schedule a Rule 16 scheduling conference to
                    consider entry of a proposed scheduling order for this adversary proceeding.

        3.       This Court retains jurisdiction with respect to all matters arising from or related to

the implementation or interpretation of this Order.




    Dated: August 16th, 2021                            KAREN B. OWENS
    Wilmington, Delaware                                UNITED STATES BANKRUPTCY JUDGE



DOCS_DE:235154.1 13044/001                         2
